Exhibit 2

USWGO
QANON // DRAIN THE SWAMP

 

MARTINSVILLE CIRCUIT COURT — CRIMINAL CASE NO. CR19000009-00

Exhibit in attachment to “SECOND NOTICE OF FRAUD UPON THE COURT”

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 1 of 7
pho
Nh

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

vs.

BRIAN DAVID HILL

CASE NO. 1:13CR435-1

Winston-Salem, North Carolina
September 12, 2019
3:37 p.m.

 

 

 

TRANSCRIPT OF THE SUPERVISED RELEASE REVOCATION HEARING
BEFORE THE HONORABLE THOMAS D. SCHROEDER
UNITED STATES DISTRICT JUDGE

APPEARANCES:

For the Government:

For the Defendant:

Court Reporter:

ANAND RAMASWAMY, AUSA

Office of the U.S. Attorney

101 S. Edgeworth Street, 4th Floor
Greensboro, North Carolina 27401

RENORDA E. PRYOR, ESQ

Herring Law Center

1821 Hillandale Road, Suite 1B-—220
Durham, North Carolina

BRIANA L. BELL, RPR

Official Court Reporter

P.O. Box 20991

Winston-Salem, North Carolina 27120

Proceedings recorded by mechanical stenotype reporter.
Transcript produced by computer-aided transcription.Gl

 

USA v. Brian Hill -- SRV hearing -- 9/12/19

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 2 of 7

 
10

11

12

13

14

19

16

17

 

 

 

INDEX

GOVERNMENT'S WITNESSES:

SERGEANT ROBERT JONES

Direct Examination by Mr. Ramaswamy
Cross-Examination by Ms. Pryor
Redirect Examination by Mr. Ramaswamy
Recross-Examination by Ms. Pryor

DEFENDANT'S WITNESSES:

JASON MCMURRAY

Direct Examination by Ms. Pryor
Cross-Examination by Mr. Ramaswamy
Redirect Examination by Ms. Pryor

ROBERTA HILL

Exhi
G-1

G-10

Direct Examination by Ms. Pryor
Cross—-Examination by Mr. Ramaswamy
Redirect Examination by Ms. Pryor
Recross—-Examination by Mr. Ramaswamy

EXHIBITS

bits:

Contact sheet of photorgraphs
found on Defendant's camera
Map depicting locations of
where photographs found on
Defendant's camera were taken
Photographs of area
Photographs of area

Photograph of area

Photographs of area

Roadmap of locations of where
photographs were taken
Defendant's August 2018 monthly
supervision report found on
camera

Screenshot of properties for
Exhibit No. 8

Virginia Code Section 18.2-387

Identified

17
19
20
21
21
22
25

26

27

28

PAGE:

 

11
30
35
36

PAGE:

37
42
44

45
51
533
54

Received

 

18
29
29
29
29
29
29

29

29

29

 

USA v. Brian Hill -~ SRV hearing -~- 9/12/13

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 3 of 7

 
10

11

12

Cross -- Sgt. Jones 34

 

 

 

 

Q Okay. But as part of your investigation, have you been
able to find out whether there were some threatening matters
that was sent to him or his family?

A I have not heard anything of that, no.

Q But do you -- but you didn't do the investigation?

A No.

° Did Mr. Hill -- when you approached him, did he tell you
that he had autism?

A He did.

0 And do you guys -- does your -- I would say does your -—-
does the department train you on how to approach someone with
autism?

A We deal with some academy-wise and not much follow-up
after that.

Q Did he also tell you that he was a diabetic as well?

A I do not recall him telling me that, no.

QO Did he tell you that he was also OCD?

A Not that I recall.

Q And when you took him to the hospital, did they admit him
into the hospital that night?

A No, they cleared him medically and psychologically and
released him to us.

Q Okay. Did you get those reports from -- the medical

 

reports?
A No, I did not do a subpoena for his hospital records,
USA v. Brian Hill -- SRV hearing -- 9/12/19

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 4 of 7

 
10

1]

12

Redirect -—- Sgt. Jones 35

 

 

NN F

NS

Bh
—_—_——_——oT SS oi ds —_ 9 —_ bh ——_ > —_ 190 —— 0

 

Q Okay. Did you speak to a doctor or anyone regarding his
condition or anything of that nature that night?
A We -- other than just checking with him to see if they
were going to be releasing him or admitting him, no.
Q Do you recall any tests that were taken that night besides
just checking, I believe you said, his knee?
A No, ma'am. Like I said, when we -- we also checked him
for mental health issues is the reason why they cleared him
psychologically, to make sure there was nothing going on there.
Once they do that, they do lab work and other stuff. I didn't
ask about his medical history.
Q Was there any tests dealing with his blood alcohol content
or anything of that nature?
A I don't know if they did. Like I said, I did not get his
records. They normally do, but I do not have that.

MS. PRYOR: No further questions, Your Honor.

THE COURT: Any redirect?

MR. RAMASWAMY: Briefly, Your Honor.

REDIRECT EXAMINATION

BY MR. RAMASWAMY
Q Counsel asked you about certain businesses and whether or
not they were open in this time frame. Are there residences

along this trail?

 

A Tt is.
0 Were there residences close to the trail?
USA v. Brian Hill -- SRV hearing -- 9/12/19

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 5 of 7

 
10
11
12

13

14

16

17

he

| od
‘Oo CO.

20

Redirect -—- Sgt. Jones 36

 

 

A There are.
Q Are there residences where there's no obstruction between
the residence and the trail?
A Yes, sir.
Q And this did, in fact, come in on a call of a report of a
naked man; correct?
A Correct.

MR. RAMASWAMY: No other questions.

MS. PRYOR: I just have a follow-up on that.

THE COURT: All right.

RECROSS-EXAMINAT ION

BY MS. PRYOR

Q Were any pictures taken in front of any houses?
A Not on the camera that I saw, no.
Q And the residences that he mentioned, are those residences

behind trees on the trail?
A There's some that back up to it that you can see the trail
from, along with -—- the original call that came in, the trail
actually runs right up the side of the road where the original
call came in.
Q And did that call come in from a resident?
A No, it was a passerby in a car.

MS. PRYOR: Thank you. No further question.

THE COURT: What time did you say you were on the

scene there the first time?

 

 

USA v. Brian Hill -- SRV hearing -- 9/12/19

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 6 of 7

 
mew].

81

 

 

18
19
20
21
22
23
24

25

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

CERTIFICATE OF REPORTER

I, Briana L. Bell, Official Court Reporter, certify
that the foregoing transcript is a true and correct transcript

of the proceedings in the above-entitled matter.

Dated this 4th day of November 2019.

Peianact Ket

Briana L. Bell, RPR
Official Court Reporter

 

 

USA v. Brian Hill -- SRV hearing —— 9/12/19

Case 1:13-cr-00435-TDS Document 267-3 Filed 11/10/20 Page 7 of 7

 
